 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliamL.BonnellCo.,Inc.andInternational Union of District 50, UnitedMine Workers of America.Cases 10-CA-6639,10-CA-6639-2, and 3.April 24,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn January 26, 1967, Trial Examiner Paul E. Weilissued his Decision in the above entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andiIn adopting the Trial Examiner's Decision, we do not relyupon certain of his findings which appear to be contrary toevidence in the record However, in our view, the weight of theevidence in the record as a whole clearly supports the TrialExaminer's findings that by promulgating and enforcing the no-solicitation rule, the Respondent violated Section 8(a)(1) and alsoSection 8(a)(3) of the Act The Trial Examiner's findings which wefind in error are as follows(a) "Employee Hannah testified credibly that he purchasedtickets to a baseball pool from Press Operator Brown in thepresence of Foreman Helms."In fact, Hannah testified that he purchased the tickets whileForeman Fleming was about 7 feet away(b) "Brown testified that it was about seven feetIn fact, Brown did not testify(c) "[George Hunter, Sr] testified that he sold barbecuetickets on company time among others to employee Robertsonwho testified that he bought the barbecue tickets and deliveredbarbecue both to himself and to his foreman. Hunter, Sr , alsotestified that 160 barbecue plates were sold on that occassion "In fact, George Hunter, Sr., did testify that he sold barbecuetickets on company time in 1965 rather than in 1966 as implied bythe Trial Examiner Hunter, Senior, did not state that he sold abarbecue ticket to Robertson Robertson testified that in 1966 hebought a barbecue ticket from an employee named R R HunterGeorge Hunter, Sr 's testimony was simply to the effect that, in1966, he helped prepare more than 160 barbecue plates to bedelivered to the plant gate(d) "DischargeeWyche testified that he never solicited oncompany time, as did dischargee Hannah" and "In addition, itappears thatWyche, Young, and Hannah did not solicit oncompany time That Respondent may have thought thattheydid,at least in the case of Wyche, is no defense in the absence ofevidence that Respondent's belief was well based."In fact, all five of the discnmmatees solicited for the Union oncompany time and their activities became known to management.the entire record in the case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, William L.Bonnell Co., Inc., Atlanta, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.2Contrary to Respondent's contention, we find that thetestimony of employees Robertson, Gable, Hannah, Wyche,Young, Newman, Hunter, Senior, and Hunter, Junior, amplyestablished that nonunion solicitation on the part of rank-and-fileemployees on working time was a frequert occurrence inRespondent's plant, and that Respondent was aware of theseactivitiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: Upon charges filedAugust 3 and 10,' the Regional Director for Region 10(Atlanta, Georgia), on behalf of the General Counsel of theNational Labor Relations Board, issued his consolidatedcomplaint on September 14, 1966, against RespondentWilliam L. Bonnell Co., Inc., alleging that Respondentviolated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, by interrogating employees,promulgatingan invalidno-solicitationrule,anddischargingfiveemployeesforbreechthereof.Respondent's duly filed answer denied all alleged unfairlabor practices.Pursuant to due notice a hearing was held before me atNewnan, Georgia, on November 2 and 3. All partiesappeared at the hearing and were given full opportunity toexamine and cross-examine witnesses, to introducerelevant evidence, to argue orally at the close of thehearing and to file briefs. The parties waived oralargument after the hearing. The General Counsel and theRespondent filed briefs with me which have been dulyconsidered.'Upon the entire record in the case and from myobservation of the witnesses I make the following:iAll dates herein are in the year 1966 unless otherwisespecified2After the hearing, pursuant to agreement of the parties at thehearing,Respondent filed an affidavit of Supervisor VernonMentzer with the request that the same be incorporated in therecord as Resp Exh 5 The agreement provided that in the eventthat either the Charging Party or the General Counsel wasdissatisfied with the affidavit as such they could take a depositionfrom Mentzer and said deposition was to be filed with me on orbefore the date on which the briefs were to be received, in whichcase the deposition would be received as the testimony of Mentzer-and the affidavit would not be received No deposition has beenreceived nor has any request therefore come to my attentionAccordingly, I receive the affidavit of Mentzer as Resp Exh 5164 NLRB No. 17 WILLIAM L. BONNELL CO.111FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTRespondent, a Georgia corporation, manufactures andsellsaluminum extrusions at Newnan, Georgia, fromwhich it annually ships products valued in excess of$50,000 directly to customers located outside the State ofGeorgia.Upon the foregoing facts the Respondentconcedes and I find that it is engaged in commerce withinthe meaning of the Act.H.THE LABOR ORGANIZATION INVOLVEDRespondent concedes and I find that the Charging Partyis a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introductionemployees as alleged, are whether the no-solicitation ruleis a valid exercise of Respondent's prerogative to regulatetheworking hours of its employees or whether thepresumption of such validity is rebutted by the fact that itsadoption was motivated by antiunion considerations, inwhich case the rule is invalid, or the rule wasdiscriminatorily enforced in which case the rule wasinvalid.The Respondent apparently contends that it has for aperiodofyearshad a broad rule prohibiting anysolicitation in the plant that interfered with the work.There is no evidence that such a rule was ever posted intheplantorappeared in written form.3 IndustrialRelationsMan Petty testified that from time to timenoticeswere posted in the plant with respect tosolicitations.He could recall only four such notices, thelast of which is that of August 3, set forth above. Heidentified a notice to all employees dated May 13, 1963,which stated:In July and August the Charging Party was engaged inan attempt to organize the employees of Respondentthrough the usual channels including the use of employeeproponents who solicited their fellow employees both inthe plant and out of it to sign union cards. The last priorattempt to organize Respondent's employees had takenplace in the fall of 1964. Respondent's reaction to theorganizationalcampaign included "man to man"discussionsbyRespondent's supervisors withmanyemployees, during the course of which various supervisorsgave as their opinion that the employees did not need alabor organization nor a "third party" between theemployees and management. In addition, it is alleged, twoof the supervisors, Henry Orr and Hugh Don Smith,interrogated employees concerning their own and otheremployees' union activities.On August 2, 1966, Kenneth L. Gable, Billy H.Robertson, and Ernest L. Hannah were discharged,allegedly for violation of a company no-solicitation rulewhich was thereafter posted on August 3, 1966. Theposting took the form of a letter which stated as follows:To all Employees: Yesterday it became necessary forus to enforce our rule against carrying on unionorganizing activities in the plant during workinghours. For your information we are reposting this rule:No person will be allowed to carry on union organizingactivities in the plant during his working hours.Anybody who does so and thereby interferes with hisown work or the work of others will be discharged.Donald A. Wagner, Vice President-OperationsOn August 8, Thomas C. Wyche and John Robert Young,Jr.,were discharged, allegedly for violation of the samecompany rule.The five discharges set forth above and theinterrogations by Orr and Smith are alleged as unfair laborpractices.B.The IssuesThe issues raised by the pleadings, in addition to thefactual issues whether Smith and Orr in fact interrogatedIt is the Company's desire to cooperate with andhelp with church and civic fund raising endeavors. Ithas been -the practice to allow churches and civicclubs to sell chicken lunches, barbecue plates, etc. inthe plant. This we want to continue, but we find itnecessary to ask for compliance with the followingregulations:1.Anyone desiring to sell lunches in the plantmust get written permission from the PersonnelDepartment. This will serve as a gate pass intothe plant.2.An employee must accompany the party orparties selling the lunches.3.Notices will be placed on the plant bulletinboard several days in advance of the selling date,giving those individuals who desire lunches achance to so indicate.4.No "person to person" solicitation will beallowed during working time. This is not beingallowedbecauseoftheconfusionanddistractions this causes in the work area.5. It will be permissible to carry lunches to thecanteen areas during the feeding periods.It is felt that the above regulations will work out tothe satisfaction of all.Thereafter Petty identified a notice posted April 20,1964, which stated:Effective immediately, employees will not beallowed or permitted to sell "lunches" for churches orcivic clubs.We have allowed this to be done duringthepast year, but have found it impractical tocontinue doing.so.The policy posted May 13, 1963, has not beencomplied with and too much confusion and distractionin the plant has resulted.3There is some evidence from two of the supervisors that theyorally informed their employees of the existence of a rule butthere is no evidence as to what they said. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe regret that we must do this, but feel that it isnecessary.Ray PettyFinally Petty identified a notice posted October 16,1964, on the Company's letterhead which stated "Allsolicitations during working time which interfere with thework of any employee are prohibited. No person will beallowed to carry on union organizing activities in the plantduring his working hours. Anybody who does so andthereby interferes with his own work or the work of otherswill be discharged."It is clear from the record that the October 1964 noticewas posted at a time when the Union was attempting toorganize the employees. It remained posted for a matter ofa few weeks and was removed from the bulletin board. Nonotice was posted thereafter until the August 3 notice wasposted. Petty testified that he felt other notices had beenposted but his testimony is unsupported in the record andflatly contradicted by a number of witnesses who testifiedthat between the October 1964, and the August 3, noticeno no-solicitation rule of any kind was posted in the plant.IndustrialRelationsMan Petty also testified that theEmployer posts notices when there is a need and that itseldom takes the notices down until there is need to postanother notice. Notices are usually replaced in 1 to 4weeks when Respondent puts up a new notice and takesthe old one down.It appears that no employee has ever been dischargedfor soliciting in the plant other than solicitation on behalfof the Union. It appears also that solicitations in the plantare extremely common. There is evidence of solicitationby supervisors of the employees on behalf of various"public service" enterprises such as the Blood Bank,United Fund, Red Cross, and sale of United States savingsbonds. In addition, it is clear that supervisors as well asemployees solicited in the plant on behalf of suchorganizations as a community club, a recreation center,and various churches and the like as well as a masoniclodge, flowers for the families of two company officialswho were killed in a plane crash, for an employee's sonwho was injured and hospitalized, for a girl, not otherwiseidentified, who was about to have heart surgery, donationsfor the unemployed and to a standing flower fund andsolicitations for betting pools on the world series baseballgames and the raffle of various items such as shotguns,watches, toasters, hams, etc.In addition, it appears that the community has a customof preparing and selling chicken and barbecue dinners,which are sold at the plant by means of a prior ticket saleand delivered at lunchtime to the employees.Respondent contends that the evidence shows thatsolicitations were "only carried on during nonworking timeexcept in a few instances and in those instances it was notshown that solicitations were carried on by rank-and-fileemployees during working time which interfered with thework." Respondent concedes that it used its supervisorsfor the purpose of soliciting for the United Fund, RedCross, Blood Bank, and savings bond sales and otherappeals and draws a distinction between allowing rank-and-file employees to solicit at will, thereby neglectingtheirwork or interfering with the work of others and4N.L.R.B. v. United Steelworkers of America, CIO (NutoneInc.); N.L.R.B. v. Avondale Mills,357 U.S. 357.5Helms was not called to testify. Employee Hannah testifiedcredibly that he purchased tickets to a baseball pool from Presshaving an organized solicitation for charitable and worthycauses sponsored by the management. Respondent reliesonJames Hotel Company, a Corp., d/b/a Skirvin Hotel,142NLRB 761, and the Supreme Court decision in theNutonecase.4Respondent contends,withregard to employeesolicitation of employees, that employees did not solicitduring working time or at any rate such solicitation did notcome to the attention of supervision.It is clear from the record that Respondent provides fora lunchtime of 15 minutes for each of its employees andthat employees are permitted to take breaks during theday when they are caught up with their work. There is noevidence on the record as to what constitutes being caughtup. Respondent's supervisors testified generally that theywere aware of various solicitations and took part in someof them but that they at no time solicited except duringlunch and break time. On the other hand employeestestified that they either solicited or were solicited byother employees during working times; i.e., they stoppedwork in order to solicit or they solicited employees whowere engaged in work at the time. Employee Gabletestified in fact that he himself sold raffle tickets duringworking time to employees who were working and thatForeman Helms drew the winning ticket for the raffle. Hetestified that he solicited in Helm's presence duringworking time.5 Hannah also purchased chances on atoaster from employee Bobby Wilson. Employee Hunter,Junior, testified that he purchased barbecue tickets duringworking time from Foreman Hains and a chance on a carfrom an employee known as Preacher Ray. His father, anemployee, testified that he sold barbecue tickets oncompany time among others to employee Robertson whotestified that he bought the barbecue tickets and deliveredbarbecues both to himself and to his foreman. Hunter,Senior, also testified that 160 barbecue plates were sold onthat occasion.It is clear and I find that employees were permitted tosolicit on working time for any purpose other than theUnion. It is obvious that foremen not only knew of thepractice but themselves indulged in it by buying andselling tickets and chances and by collecting for variousmore or less charitable enterprises. In addition, I find onthe evidence before me that the blanket assertions by thevarious supervisors called to testify that all solicitationstook place on employees' lunch or break times are patentlyincorrect.Aside from the credible and occasionallyundenied testimony of various employees concerningsolicitations during worktime, it is obvious that with theRespondent's custom of permitting employees to take abreak, whatever time they are "caught up" with theirwork, it would be impossible to state with anything likecertitude that both the solicitor and the employee beingsolicited were on break at any given time. I infer from therecord that for purposes of enforcement of the rule, if rulethere be, the supervisors were clearly willing to believethat anyone who was soliciting was on break, if hissolicitationdid not involve the Union, but that anysolicitationwhich involved the Union must have beenaccomplished during worktime. An exemplar of this is tobe found with regard to the discharge of employee Young.Young testified that he solicited an employee namedCoalson on his break time. Foreman Smith testified thatOperator Brown in the presence of Foreman Helms and that thedrawing was held a short distance from Helms. Brown testifiedthat it was about 7 feet. It may have been up to 12 feet from theforeman's desk. WILLIAM L. BONNELL CO.113Coalson reported to him that he was solicited by Youngbut from his testimony it is clear that Coalson said nothingabout being solicited during working time. Smith furthertestified that he reported what Coalson had told him toIndustrial RelationsMan Petty and Petty testified that theCoalson solicitation was the violation that "clinched it on"Young and that he discharged Young for solicitingoncompany time.Coalson was not called to testify.Dischargee Wyche testified that he never solicited oncompany time, as did dischargee Hannah. Petty testifiedthat Hannah was discharged because it was reported tohim that Hannah had solicited three named employees,Warner, Boswell, and Houston. Houston testified that hewas solicited by Hannah in the company canteen, wherehe had gone for a coke. Boswell testified that after beingtold by Gable that he could get a card from Hannah andreporting this to his foreman, Massey, Massey said,"Could we get a card. If you see Hannah, see if you can geta card." Boswell went to Hannah and asked him for a cardand Hannah said that he could not give him a card because"the general foreman was pretty hot on him and hecouldn't get up a card, he wanted to discuss it." Boswellreported this back to Foreman Massey.Warner, the janitor, testified that Hannah was talkingwith another man in themen'sroom and Warner, who hadput some towels in the room, was standing there whenHannah turned to him and said, "If the Union was to comein,would you join it?" Warner answered that he did notknow anything about it and Hannah left the restroom.When Warner left the restroom, Foreman Duncan came tohim and asked what Hannah said about the Union. Duncanwas not called to testify and Warner could not explain howDuncan knew that Hannah had said anything about theUnion.It is clearby thetestimonyadduced by theEmployer, that in all three of the alleged solicitationswhich lead to the discharge of Hannah, he was on hisbreaktime.6 Additionally the persons solicited by HannahtotheCompany's knowledge were themselves onbreaktime with the exception of Warner and it is clear thatsuch solicitation did not interfere with Warner's work orcause him to neglect his work, which the Employerappears to contend is a prerequisite to the application ofthe rule, at least insofar as solicitations for matters otherthan the Union are concerned.It is clear and I find, that if there was a broad no-solicitationrule, i.e.,broader than the limitation of§olicitation to union talk, it was discriminatorily enforced.Employee Boswell, who was instructed by his supervisorto solicit Hannah for a union card, is still an employee andthere is no evidence that he was in any way punished forhis actions which were clearly on company time.C.DiscussionRespondent contends basically that its no-solicitationrule is not renderedinvalid byreasonof the fact that it hadin the past made exceptions to the rule for charitablesolicitations and that thereis noevidence that the rule hadtheeffectofclosingofftheUnion's channel ofcommunication. This defense is based on the decision ofthe Supreme Court in theNutonecase,supra.The cases on which Respondent relies,Nutone, JamesHotelCompany,andCrawford Manufacturing Company,7all involve the exercise of an otherwise valid no-solicitationrule.However,astheBoard stated inWaltonManufacturing Company,126 NLRB 697,enfd.289 F.2d177 (C.A.5), "no-solicitation or no-distribution rules whichprohibitunion solicitation or distribution of unionliteratureby employees during working time arepresumptively valid as to their promulgation in theabsence of evidence that the rule was adopted for adiscriminatorypurpose[citingRepublicAviationCorporationv.N.L.R.B.,324 U.S. 793,803] and arepresumptively valid as to their enforcement in the absenceof evidence that the rule was unfairly applied[citing theNutonecase,supra]."The GeneralCounsel here contendsboth that the rule was adopted for a discriminatorypurpose and that it was unfairly applied.I believe the General Counsel's position is well taken.WhileRespondent's witnessestestifiedand Respondentargues that Respondent has a broad gauge no-solicitationrule and has had such rule for a considerable length oftime, there is no evidence that it was ever promulgated tothe employees except in the formof thefour notices, setforth above.The firsttwo of these notices dealt solely with,first, theconditionsunderwhich solicitation for the sale of"dinners" could be undertaken at the plant and; second,the denial of future solicitation of such dinners duringworking time. It is clear that the two rules dealt solely withthis single form of solicitation and the notices reveal thatRespondent's concern with it took place during the year1963 andearly 1964.However,since 1965, there appears tohavebeenno impediment to the resumption ofsolicitations for this purpose which took place.The thirdand fourth notices produced by Respondentboth prohibit only solicitation in support of a unionorganization.Each was promulgated and posted at a timewhen the Employer became aware that a union wassoliciting and both were removed from the bulletin boardsand not replaced when the unionactiyity,ceased.Respondent's Industrial Relations Man Petty testifiedthat Respondent has a turnover in excess of 400 personsannually and presently has an employee complement ofapproximately1,325.Therefore,in the period of timebetween the removal of theOctober 1964notice, beforethe endof 1964,and the posting of the 1966,notice onAugust3, it would appear that as many as half of theemployees in the plant had never been advised of theexistence of a no-solicitation rule.8When Respondent became aware that the unionorganizationwas proceeding rapidly,itimmediatelyposted the August 3, version of the rule;"Thisprecipitouspromulgation and the fact that the rule did not apply to allforms of solicitation and distribution, clearly indicates thatRespondent's purpose in adopting this rule was not toprevent disruptions of production and discipline. . ."andin fact indicates that it was adopted for the discriminatorypurpose of impeding the union organization.9In addition,it is clear that the discharge of Hannah under the pretextthat he had breached the rule although Respondent clearly8Another employee, Adams, testified that he was solicitedduring working time but on cross-examinationitappeared clearthathe considered all time working time except for the 15-minutelunch break and that he, himself, never left his machine and tookno breaks. He appeared to be unaware of the fact that anybodywas permitted to take a breakat any timeThere is no evidencethat the Employer knew of Adams' solicitation at the time Hannahwas dischargedt 161 NLRB 989.8Dischargee Hannah testified credibly that he washired inApril,and he never sawor heard ofa no-solicitation rule until theday of hisdischarge.9Ward Manufactureng, Inc,152 NLRB 1270 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no reason to believe that he had done so and theattempt by Foreman Massey to trap Hannah and Gableinto a breach of the theretofore unannounced rule as wellas the discharge of Young in the absence of any evidencethat he had solicitedon company time,all buttress theconclusion that the sole purpose in the adoption of the rulewas "to stifle the union's organizing campaign." 10The record establishes that in the enforcement of therule Respondent clearly acted in a discriminatory manner.In addition to the examples set forth in the last precedingparagraph, the solicitation of Hannah by Boswell earnedBoswell nothing but thanks from Respondent. Further, itis clear that many other forms of solicitation were chronicin the Company's plant and although they were overt andnecessarily had come to the attention of supervision (someofwhom were involved in the solicitation either aspurchasers or sellers of chances, betting pool tickets,lunches, etc.), no attempt was made to investigate orpunish anyone for it, no one was ever discharged for suchsolicitation, nor so far as the record reveals, warned todesist therefrom except by the memorandum relating tothe sale of dinners which was posted in 1963. On therecord, as a whole, I find that the rule was not onlypromulgated in response to union activity but wasdiscriminatorily enforced, in violation of Section 8(a)(1) ofthe Act. Inasmuch as the no-solicitation rule is found to beinvalid, it follows that the discharges pursuant to theinvalidruleareunlawful.Accordingly, I find thatRespondentdischargedKennethL. Gable,BillyH. Robertson, Ernest L. Hannah, Thomas C. Wyche, andJohn Robert Young, Jr., because of their activities onbehalf of the Charging Party and in order to discourageunion activities and membership among their employees,all in violation of Section 8(a)(3) of the Act."D. The8(a)(1) InterrogationThe record contains considerable evidence of violativeinterrogationbyRespondent. It appears from thetestimony of Industrial Relations Man Petty that whileinvestigating the alleged breaches of the no-solicitationrule he inquired whether the employees he was talking tohad signed union cards and who had talked to them aboutit.Not only was employee Boswell interrogated by hissupervisor but he was asked to report back to hissupervisor any union activities that he saw or about whichhe learned. The fact that Boswell was seriously workingagainst the union organization renders it no less violativefor the Employer to interrogate him about the unionactivities of other employees than if he were, himself, aunion supporter. The General Counsel alleged only twoinstances of interrogation as violations, one by Die-RepairForeman Orr and the other by General Foreman Hugh DonSmith, both of employee Young. Orr admitted that he,individually, talked to all the employees under hissupervision, includingYoung, advising them againstjoining the Union, but denied asking Young what hethought about the Union or whether he thought theemployees needed one. Young's testimony was delivered10The William H Block Company, 150 NLRB 341.11 In addition, it appears that Wyche, Young, and Hannah didnot solicit on company time That Respondent may have thoughtthat they did, at least in the case of Wyche, is no defense in theabsence of evidence that Respondent's belief was well basedThus, even were the no-solicitation rule valid, as to these threeemployees, the enforcement of it is pretextuous and violativeunder Section 8(a)(3) of the Actin a straightforward and credible way. Orr, on the otherhand,was an unimpressive witness. In addition tocontradictinghisdirecttestimonyduringcross-examination, he appeared to be evasive and forgetful. Icredit Young's account.On the afternoon of the same day on which Young wasinterrogated by Foreman Orr, he was called to the office ofForeman Smith, where Smith asked him how he felt aboutthe Union and asked him to report back if anyone askedhim to sign a union card. Smith denied that any suchconversation took place. I found Smith to be incredible.Although he denied ever mentioning the Union to anyemployee except Young, it is clear from the record that hemusthaveatleastmentionedunionduringhis"investigation" that led to the discharge of Young andincluded talking to employees Bonner, Brady Jones,Coalson, and others. 12 I credit Young's account of theinterview with Smith and I find that both the interrogationby Smith and the interrogation by Orr, unaccompanied asthey were by any of the "safeguards" spelled out by theBoard in itsBlue Flashdoctrine13 and refined in theBoard'sDecision inJohnnie'sPoultry,14tended tointerfere with, coerce, and restrain employees and violatedSection 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization within the meaning of theAct.2.By promulgating and enforcing an invalid no-solicitationruleandby interrogatingemployeesconcerning their and other employees' union activities,Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed them bySection 7 of the Act and by such conduct engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.3.BydischargingKennethL. Gable,BillyH. Robertson, Ernest L. Hannah, Thomas C. Wyche, andJohn Robert Young, Jr., because of their union activitiesand in order to discourage union activities among itsemployees, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.4.The aforesaid practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.12Smith's denial that on August 8, he knew that the Union wasconducting an organizing campaign but had only heard rumors ofit, in the face of the fact that three employees had theretoforebeen discharged and a notice posted referring to the unionactivity, does nothing to enhance his credibility in my opinion13Blue Flash Express, Inc,109 NLRB 59114 146 NLRB 770 WILLIAM L. BONNELL CO.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices and in order to effectuate the policies ofthe Act, I shall recommend that the Company cease anddesist from the unfair labor practices found. I shall furtherrecommend that the Company offer to the employees,named in the Appendix hereto, immediate reinstatementto their former or substantially equivalent positionswithout prejudice to their seniority and other rights andprivileges, and make them whole for any loss of pay sus-tained by reason of the discrimination against them in-cluding interest at the rate of 6 percent per annum, thecomputation to be made in the customary manner inaccordance with the Board's Decision inF.W. WoolworthCompany,90 NLRB 289, with interest as provided inIsisPlumbing & Heating Co.,138 NLRB 716.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record in the case,itisrecommended that the Respondent,WilliamL. Bonnell Co., Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating its employees in a manner violative ofthe provisions of Section 8(a)(1) of the Act.(b)Discouragingmembership of its employees inInternational Union, District 50, United Mine Workers ofAmerica or any other labor organization by discharging orotherwise discriminating against employees in regard totheirhireor tenure of employment or any term orcondition of employment.(c)Promulgating and enforcing rules against unionsolicitation on company time in order to interfere withunionorganizationorenforcingsuch ruleswhilepermitting other types of solicitation on company time.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer to the employees named in the attachedAppendix immediate and full reinstatement to their formeror substantially equivalent position in accordance with thesection herein called "The Remedy" and make themwhole for any loss of pay they may have suffered by reasonof the Respondent's discrimination against them in themanner set forth in the section of the Trial Examiner'sDecision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at -its place of business in Newnan, Georgia,copies of the attached notice marked "Appendix." 1'Copies of said notice, to be furnished by the RegionalDirector for Region 10, after being duly signed by theCompany's representative, shall be posted by theCompany immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all placeswhere notices toemployees are customarily posted Reasonable steps shallbe taken by the Company to insure that said notices arenot altered, defaced, or covered by any other material.115(d)Notify theRegional Directorof Region10, in writing,within 20 days from the receipt of this Decision,what stepshave been taken to comply herewith.1615 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substitutedfor the words "a Decisionand Order "16 In the eventthat this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegionalDirector,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT interrogate our employees in amanner violative of the provisions of Section 8(a)(1) ofthe Act.WE WILL NOT discourage membership inInternationalUnion,District50,UnitedMineWorkers of America, or any other labor organizationby discharging or otherwise discriminating againstemployees in regard to their hire or tenure oremployment or any term or condition of employment.WE WILL NOT promulgate and enforce rules againstunion solicitation on company time in order tointerferewith union organization or enforce suchrules while permitting other types of solicitation oncompany time.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce its employees in theexercise of their rights guaranteed in Section 7 of theAct.WE WILL offer to the employees named belowimmediate and full reinstatement to their former orsubstantially equivalent position in accordance withthe section herein called "The Remedy" and makethem whole for any loss of pay they may have sufferedby reason of our discrimination against them.Kenneth L. GableThomas C. WycheErnest L. HannahJohn Robert Young, Jr.Billy H. RobertsonWILLIAM L. BONNELL CO.,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.-,-If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 528 Peachtree-SeventhBuilding 50 Seventh Street, N.E., Atlanta,Georgia 30323, Telephone 526-5741.298-668 0-69-9